Case 1:18-cv-02192-BMC-PK Document 53 Filed 09/13/19 Page 1 of 3 PageID #: 593

                                                                               DLA Piper LLP (US)
                                                                               1251 Avenue of the Americas
                                                                               27th Floor
                                                                               New York, New York 10020-1104
                                                                               www.dlapiper.com

                                                                               Jonathan Siegfried
                                                                               jonathan.siegfried@dlapiper.com
                                                                               T 212.335.4925
                                                                               F 212.884.8477


September 13, 2019

BY ECF

The Honorable Peggy Kuo
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:      Miller, et al. v. Arab Bank, PLC, No. 18-cv-2192 (BMC) (PK)
                  Pam, et al. v. Arab Bank, PLC, No. 18-cv-4679 (BMC) (PK)


Dear Magistrate Judge Kuo:

       We represent Arab Bank, plc (the “Bank”) in the above-referenced actions. We write to
request the assistance of the Court so that the Bank can move forward, without delay or
unnecessary motion practice, to obtain the requisite foreign approvals for the production of
documents requested by Plaintiffs.

        On July 22, 2019, the parties served their respective discovery requests. On August 23,
2019, the Bank served its Responses and Objections (“Responses”) to Plaintiffs’ First and Second
Requests for Documents (the “Requests”). As we represented to the Court at the June 18, 2019
conference, in its Responses the Bank identified by Bates numbers those documents responsive to
Plaintiffs’ Requests that had already been produced in Linde v. Arab Bank, PLC, No. 04-cv-02799
(E.D.N.Y.) and stated that it would continue to search for, and produce on a rolling basis, non-
privileged documents responsive to those Requests. With respect to Requests subject to the bank
secrecy laws of foreign jurisdictions, the Bank requested that “Plaintiffs make a good faith effort
to narrow these Requests to be proportional to the allegations in these cases,” so that the Bank
could promptly seek customer consents and/or the approval of foreign courts and regulators for
their production. Notwithstanding a meet and confer on September 10, 2019 and subsequent
conversations, Plaintiffs are unwilling to narrow their Requests, which currently seek bank records
and all transactions over a 6-year period for 677 individuals and entities, regardless of whether
they are referred to in the Complaints or alleged to be involved in any way in the specific attacks
at issue here or terrorism generally.1

         1
            While the Bank acknowledges that discovery need not be limited to individuals or entities identified in the
Complaints, it is entitled to understand—as would any foreign regulator being asked to waive bank secrecy—how or
why private banking information relating to such individuals or entities is relevant to the claims at issue here. To date,
Plaintiffs have offered only a generic explanation that they allege that the person or entity is somehow affiliated with
HAMAS or some other foreign terrorist organization, which, even if true, would not support a claim for civil liability
Case 1:18-cv-02192-BMC-PK Document 53 Filed 09/13/19 Page 2 of 3 PageID #: 594




The Honorable Peggy Kuo
9-13-2019
Page Two


        In order to move forward without unnecessary delay or motion practice, the Bank
respectfully requests that the Court order a discovery conference at its earliest convenience to
resolve the parties’ disputes as to scope so that the Court can issue a production order identifying
the documents for production. The Bank can then seek to obtain the appropriate customer consents
or waivers from foreign authorities based upon that production order. This accords with the
process implemented in Linde by Magistrate Judge Pohorelsky, who deferred ruling on the bank
secrecy objections pending the effort of the Bank to obtain customer consents and the rulings of
the foreign regulators. See, e.g., July 27, 2005 Order at 3, Dkt. No. 81 (“The scope of information
and materials identified in requests 2 through 10 . . . is appropriate for discovery and is to be
produced. . . . The parties shall commence steps immediately to obtain the necessary permission
from foreign regulatory authorities for the production of that information. . . .”); March 3, 2006
Order at 6, Dkt. No. 160 (“Nothing in this Order constitutes a ruling concerning the laws, rules
and regulations applicable in other countries that limit the disclosure of documents . . . or the
appropriate remedies, if any, for the failure or refusal by the defendant to produce documents
because of bank secrecy laws.”)

       Judge Pohorelsky’s approach made good common sense. Given the Bank’s stated
willingness to seek foreign approvals and consents, the Court saw no need for a motion to compel
the Bank to do what it already committed itself to do, or to address bank secrecy and potentially
overrule a foreign country’s bank secrecy laws (given the issue of comity) without first giving the
foreign regulators the opportunity to address the issue. In fact, at the Bank’s request, the
Government of Lebanon agreed to waive its bank secrecy law with respect to the account requested
by the Linde Plaintiffs, and the Bank obtained the voluntary consent of the Saudi Committee to
the production of documents relating to its transactions, thereby obviating the need for a motion
to compel with respect to those documents or to rule on the bank secrecy laws of Lebanon.

        So too here, the Bank is committed to seeking the necessary foreign approvals and
consents. In fact, the Bank is confident that the production of the documents requested by Plaintiffs
would be to its benefit, undermining Plaintiffs’ allegations that the Bank itself engaged in an act
of terrorism or engaged in financial transactions with any of its customers that aided and abetted
the perpetrators of the terror attacks that resulted in their injuries. Its concern is that the Requests
as drafted are disproportionate to the claims of the cases, sweeping in the personal bank records of
thousands (if one includes beneficiaries of Saudi Committee payments) of individuals and entities
with no clear discernable relevance to the cases or terrorism, making it less likely that foreign
regulators would waive bank secrecy or that the Bank could physically obtain that number of
consents. That is why it is essential that the Court first address the scope of Plaintiffs’ Requests
so that they are proportionate to these cases and thus more likely to secure the requisite foreign
approvals and consents. The Bank’s success in obtaining foreign regulatory waivers and customer

under the Antiterrorism Act of 1990, 18 U.S.C. § 2333, or justify what would otherwise fit the classic definition of a
fishing expedition. See Siegel v. HSBC N. Am. Holdings, Inc., 933 F.3d 217, 222–26 (2d Cir. 2019).
Case 1:18-cv-02192-BMC-PK Document 53 Filed 09/13/19 Page 3 of 3 PageID #: 595




The Honorable Peggy Kuo
9-13-2019
Page Three


consents will necessarily affect both the subsequent need and scope of any motion to compel, as
well as the Court’s need, if any, to address bank secrecy laws and for which countries.

        At the conference, the Bank would also ask the Court to address issues of process.
Although Judge Pohorelsky’s July 27, 2005 order in Linde directed “the parties,” not just the Bank,
to obtain the necessary approvals, Plaintiffs rejected the Bank’s requests that they become involved
and then subsequently criticized the Bank’s efforts, accusing it of acting in bad faith. In order to
avoid recurrence of that scenario, the Bank would like to discuss a cooperative process with the
Court so that at least the Court, if not Plaintiffs, will have no reason to question that the actions
taken by the Bank to secure the approvals and consents were undertaken in the utmost good faith.

        Accordingly, the Bank respectfully requests that the Court modify its July 8, 2019
scheduling orders so that, in lieu of filing motions to compel or for a protective order related to
bank secrecy on September 25, 2019, the parties be directed to appear for a conference on that date
(or as soon as convenient for the Court). The purpose of that conference would be to address the
scope of Plaintiffs’ Requests so that the Court may issue a production order to be submitted to
foreign courts and regulators authorizing the Bank to produce the documents identified by the
Court which are located in their jurisdictions.

        We thank the Court for its consideration of this request. Consistent with the scheduling
orders, the Bank is not at this time requesting the Court to address Plaintiffs’ Responses to the
Bank’s discovery requests, which the Bank deems deficient, including their objections to
producing the medical records and documents in support of their damage claims called for in the
Bank’s requests. Plaintiffs have requested, the Bank has agreed, and the Court has consented, to
give Plaintiffs additional time to respond to the Bank’s requests notwithstanding their current
objections.




                                                      Respectfully submitted,

                                                      DLA Piper LLP (US)

                                                      /s/ Jonathan D. Siegfried

                                                      Jonathan D. Siegfried

cc:    All Counsel of Record (via ECF)
